ORDER

PER CURIAM.
Defendant appeals from a judgment entered after a bench trial by the Circuit Court of the City of St. Louis finding him guilty of one count of criminal non-support. Defendant was sentenced to a term of one year in prison. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).